PER CURIAM.
Derek McNeal appeals his resentencing by the trial court upon his motion to correct legal sentence. We reverse.
In 1989 McNeal pleaded guilty to sale of cocaine and received a sentence of two and one-half years’ imprisonment, followed by two and one-half years of probation. McNeal violated his probation in 1992 and was charged with three new substantive offenses. The trial court revoked McNeal’s probation and sentenced him to a prison term totalling ten years as a habitual felony offender.
McNeal raises only one ground in his motion to correct sentence. He asserts his habitual offender sentence is illegal because he was habitualized using postoffense convictions. The trial court, in granting his motion, resenteneed McNeal to ten years’ imprisonment, without habitual offender status. No guideline scoresheet or other documentation was attached to the order granting relief. Therefore, we cannot determine whether or not the ten-year sentence is within MeNeal’s guideline scoresheet range.
Accordingly, we remand this case to the trial court for further proceedings. The court must either attach portions of the record that will substantiate the sentence imposed or sentence McNeal within the guideline scoresheet range.
Reversed and Remanded.
RYDER, A.C.J., and PATTERSON and QUINCE, JJ., concur.